 

Ex. 10.6

 

FORM OF PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT made as of this 18th day of November, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), by OncBioMune Pharmaceuticals, Inc., a Nevada corporation (the
“Pledgor”) and Cavalry Fund I LP, a Delaware limited partnership, in its
capacity as agent (“Agent”) for the Purchasers identified below (in such
capacity, together with its successors and assigns, the “Pledgee”).

 

WHEREAS:

 

A. The Pledgor has executed and delivered to the purchaser identified in that
certain Purchase Agreement (as defined below) (the “Purchaser”, and together
with its successors and assigns and each other purchaser of a Note (as defined
below) and their respective successors and assigns, individually and
collectively, the “Purchasers”) those certain senior secured convertible notes
each made by the Pledgor and dated as of the date hereof in an original
aggregate principal amount of $300,000 and consideration paid of $270,000 (such
notes, together with any promissory notes or other securities issued in exchange
or substitution therefor or replacement thereof, and as any of the same may be
amended, supplemented, restated or modified and in effect from time to time, the
“Notes”). The Notes were issued pursuant to a certain Securities Purchase
Agreement dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified, the “Purchase Agreement”), among the
Pledgor, the Agent and the Purchasers. References to the “Transaction Documents”
shall mean the Purchase Agreement, the Notes, the Warrants and the other related
agreements (capitalized terms not defined herein have shall have the meanings
ascribed to them in the Purchase Agreement).

 

B. The Pledgor legally and beneficially owns the interests specified on Exhibit
A hereto and each other corporation or other entity, the stock or other equity
interests and securities of which are owned or acquired by Pledgor and described
on an addendum hereto from time to time executed by Pledgor in form and
substance satisfactory to Pledgee (each such entity is referred to herein as a
“Pledge Entity” and collectively as the “Pledge Entities”); provided that the
parties hereto agree that, as of the date hereof, the Pledge Entities specified
on Exhibit A are the only Pledge Entities.

 

C. Pursuant to a Security Agreement dated as of the date hereof by and among the
Agent, the Pledgor, the other entities party thereto as “Debtors” and Pledgee
(as the same may be amended, restated, modified or supplement and in effect from
time to time, the “Security Agreement”), the Pledgor has granted Pledgee, for
its benefit and the benefit of the Purchasers, a first priority security
interest in, lien upon and pledge of all of such Pledgor’s rights in such
Pledgor’s Collateral (as defined in the Security Agreement).

 

D. To induce the Purchasers to enter into the Purchase Agreement, purchase the
Notes and to make the financial accommodations available to the Pledgor under
the Purchase Agreement, and in order to secure the payment and performance by
the Pledgor of the Obligations (as hereafter defined), the Pledgor has agreed to
pledge to Pledgee all of the capital stock and other equity interests and
securities (the “Pledged Equity”) of the Pledge Entities now or hereafter owned
or acquired by such Pledgor to secure the Obligations. For purposes of this
Agreement, “Obligations” means all obligations, liabilities and indebtedness of
every nature of Pledgor from time to time owed or owing under or in respect of
this Agreement, the Purchase Agreement, the Notes, the Security Agreement, the
Subsidiary Guaranty and any of the other Transaction Documents, as the case may
be, including, without limitation, the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable whether before or
after the filing of a bankruptcy, insolvency or similar proceeding under
applicable federal, state, foreign or other law and whether or not an allowed
claim in any such proceeding.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Purchasers to purchase the Notes under the Purchase Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor hereby agrees with Pledgee as follows:

 

1. Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings given them in the Purchase Agreement.

  

  1 

   

 

2. Pledge.

 

(a) The Pledgor hereby pledges, assigns, hypothecates, transfers, delivers and
grants to Pledgee, for the benefit of itself and the Purchasers, a first lien on
and first priority perfected security interest in (i) all of the Pledged Equity
and other equity interests of the Pledge Entities now owned or hereafter
acquired by such Pledgor (collectively, the “Pledged Interests”), (ii) any other
shares of Pledged Equity hereafter pledged or referred to be pledged to the
Pledgee pursuant to this Agreement; (ii) all “investment property” as such term
is defined in §9-102(a)(49) of the UCC (as defined below) with respect thereto;
(iv) any “security entitlement” as such term is defined in § 8-102(a)(17) of the
UCC with respect thereto; (v) all books and records relating to the foregoing;
and (vi) all Accessions and Proceeds (as each is defined in the UCC) of the
foregoing, including, without limitation, all distributions (cash, stock, or
otherwise), dividends, stock dividends, securities, cash, instruments, rights to
subscribe, purchase, or sell, and other property, rights, and interest that such
Pledgor is at any time entitled to receive or is otherwise distributed in
respect of, or in exchange for, any or all of the Pledged Collateral (as defined
below), and without affecting the obligations of the Pledgor under any provision
of the Security Agreement, in the event of any consolidation or merger in which
the Pledgor is not the surviving corporation, all shares of each class or
Pledged Equity of the successor entity formed by or resulting from such
consolidation or merger (the collateral described in clauses (i) through (vi) of
this Section 2 being collectively referred to as the “Pledged Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations. All of the Pledged Interests now owned by the Pledgor which are
presently represented by certificates are listed on Exhibit A hereto, which
certificates, with undated assignments separate from certificates or
stock/membership interest powers duly executed in blank by such Pledgor and
irrevocable proxies, are being delivered to Pledgee simultaneously herewith.
Upon the creation or acquisition of any new Pledged Interests, Pledgor shall
execute an Addendum in the form of Exhibit B attached hereto (a “Pledge
Addendum”). Any Pledged Collateral described in a Pledge Addendum executed by
Pledgor shall thereafter be deemed to be listed on Exhibit A hereto. Pledgee
shall maintain possession and custody of the certificates representing the
Pledged Interests and any additional Pledged Collateral.

 

(b) Each Pledged Interest consisting of either (i) a membership interest in a
Person that is a limited liability company or (ii) a partnership interest in a
Person that is a partnership (if any) (1) is not and will not be evidenced by a
certificate and (2) is not and will not be deemed a “security” governed by
Article 8 of the UCC.

 

3. Representations and Warranties of Pledgor. The Pledgor represents and
warrants to Pledgee, and covenants with Pledgee, that:

 

(a) Exhibit A sets forth (i) the authorized capital stock and other equity
interests of each Pledge Entity, (ii) the number of shares of capital stock and
other equity interests of each Pledge Entity that are issued and outstanding as
of the date hereof, and (iii) the percentage of the issued and outstanding
shares of capital stock and other equity interests of each Pledge Entity held by
such Pledgor. Such Pledgor is the record and beneficial owner of, and has good
and marketable title to, the Pledged Interests of such Pledgor, and such shares
are and will remain free and clear of all pledges, liens, security interests and
other encumbrances and restrictions whatsoever, except the liens and security
interests in favor of Pledgee created by this Agreement;

 

(b) Except as set forth on Exhibit A, there are no outstanding options, warrants
or other similar agreements with respect to the Pledged Interests or any of the
other Pledged Collateral;

 

(c) This Agreement is the legal, valid and binding obligation of the Pledgor,
enforceable against the Pledgor in accordance with its terms except to the
extent that such enforceability is subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance and moratorium laws and other laws of
general application affecting enforcement of creditors’ rights generally, or the
availability of equitable remedies, which are subject to the discretion of the
court before which an action may be brought;

 

(d) The Pledged Interests have been duly and validly authorized and issued, are
fully paid and non-assessable, and the Pledged Interests listed on Exhibit A
constitute all of the issued and outstanding capital stock or other equity
interests of the Pledge Entities;

 

  2 

   

 

(e) No consent, approval or authorization of or designation or filing with any
governmental or regulatory authority on the part of the Pledgor is required in
connection with the pledge and security interest granted under this Agreement;

 

(f) The execution, delivery and performance of this Agreement will not violate
any provision of any applicable law or regulation or of any order, judgment,
writ, award or decree of any court, arbitrator or governmental authority, which
are applicable to the Pledgor, or of the articles or certificate of
incorporation, certificate of formation, bylaws or any other similar
organizational documents of the Pledgor or any Pledge Entity or of any
securities issued by the Pledgor or any Pledge Entity or of any mortgage,
indenture, lease, contract, or other agreement, instrument or undertaking to
which the Pledgor or any Pledge Entity is a party or which is binding upon the
Pledgor or any Pledge Entity or upon any of the assets of the Pledgor or any
Pledge Entity, and will not result in the creation or imposition of any lien,
charge or encumbrance on or security interest in any of the assets of the
Pledgor or any Pledge Entity, except as otherwise contemplated by this
Agreement;

 

(g) The pledge, assignment and delivery of the Pledged Interests and the other
Pledged Collateral pursuant to this Agreement creates a valid first lien on and
perfected first priority security interest in such Pledged Interests and Pledged
Collateral and the proceeds thereof in favor of Pledgee, subject to no prior
pledge, lien, mortgage, hypothecation, security interest, charge, option or
encumbrance or to any agreement purporting to grant to any third party a
security interest in the property or assets of Pledgor which would include the
Pledged Interests or any other Pledged Collateral. Until this Agreement is
terminated pursuant to Section 11 hereof, the Pledgor covenants and agrees that
it will defend, for the benefit of Pledgee, Pledgee’s right, title and security
interest in and to the Pledged Interests, the other Pledged Collateral and the
proceeds thereof against the claims and demands of all other persons or
entities; and

 

(h) Neither the Pledgor nor any Pledged Entity (i) will become a person whose
property or interests in property are blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism (66 Fed. Reg. 49079(2001), (ii) will engage in any dealings or
transactions prohibited by Section 2 of such executive order, or (iii) will
otherwise become a person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
Office of Foreign Asset Control regulation or executive order.

 

4. Dividends, Distributions, Etc. If, prior to irrevocable repayment in full in
cash of the Obligations, the Pledgor shall receive any certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital, or
issued in connection with any reorganization, merger or consolidation), or any
options or rights, whether as an addition to, in substitution for, or in
exchange for any of the Pledged Interests or otherwise, such Pledgor agrees, in
each case, to accept the same as Pledgee’s agent and to hold the same in trust
for Pledgee, and to deliver the same promptly (but in any event within five
days) to Pledgee in the exact form received, with the endorsement of such
Pledgor when necessary and/or with appropriate undated assignments separate from
certificates or stock powers duly executed in blank, to be held by Pledgee
subject to the terms hereof, as additional Pledged Collateral. The Pledgor shall
promptly deliver to Pledgee (i) a Pledge Addendum with respect to such
additional certificates, and (ii) any financing statements or amendments to
financing statements as requested by Pledgee. The Pledgor hereby authorizes
Pledgee to attach each such Pledge Addendum to this Agreement. Except as
provided in Section 5(b) below, all sums of money and property so paid or
distributed in respect of the Pledged Interests which are received by the
Pledgor shall, until paid or delivered to Pledgee, be held by Pledgor in trust
as additional Pledged Collateral.

 

5. Voting Rights; Dividends; Certificates.

 

(a) So long as no Event of Default (as defined in the Notes) has occurred and is
continuing, the Pledgor shall be entitled (subject to the other provisions
hereof, including, without limitation, Section 8 below) to exercise its voting
and other consensual rights with respect to the Pledged Interests and otherwise
exercise the incidents of ownership thereof in any manner not inconsistent with
this Agreement, the Purchase Agreement and/or any of the other Transaction
Documents. The Pledgor hereby grants to Pledgee or its nominee, an irrevocable
proxy to exercise all voting, corporate and limited liability company rights
relating to the Pledged Interests in any instance, which proxy shall be
effective, at the discretion of Pledgee, upon the occurrence and during the
continuance of an Event of Default. Upon the request of Pledgee at any time, The
Pledgor agrees to deliver to Pledgee such further evidence of such irrevocable
proxy or such further irrevocable proxies to vote the Pledged Interests as
Pledgee may request.

 

  3 

   

 

(b) So long as no Event of Default shall have occurred and be continuing, the
Pledgor shall be entitled to receive cash dividends or other distributions made
in respect of the Pledged Interests, to the extent permitted to be made pursuant
to the terms of the Notes and the Purchase Agreement. Upon the occurrence and
during the continuance of an Event of Default, in the event that the Pledgor, as
record and beneficial owner of the Pledged Interests, shall have received or
shall have become entitled to receive, any cash dividends or other distributions
in the ordinary course, such Pledgor shall deliver to Pledgee, and Pledgee shall
be entitled to receive and retain, for the benefit of Pledgee and the
Purchasers, all such cash or other distributions as additional security for the
Obligations.

 

(c) Subject to any sale or other disposition by Pledgee of the Pledged
Interests, any other Pledged Collateral or other property pursuant to this
Agreement, upon the indefeasible full payment in cash, satisfaction and
termination of all of the Obligations and the termination of this Agreement
pursuant to Section 11 hereof and of the liens and security interests hereby
granted, the Pledged Interests, the other Pledged Collateral and any other
property then held as part of the Pledged Collateral in accordance with the
provisions of this Agreement shall be returned to the Pledgor or to such other
persons or entities as shall be legally entitled thereto.

 

(d) The Pledgor shall cause all Pledged Interests (other than the Pledged
Interests consisting of limited liability company interests) to be certificated
at all times while this Agreement is in effect.

 

6. Rights of Pledgee. Pledgee shall not be liable for failure to collect or
realize upon the Obligations or any collateral security or guaranty therefor, or
any part thereof, or for any delay in so doing, nor shall Pledgee be under any
obligation to take any action whatsoever with regard thereto. Any or all of the
Pledged Interests held by Pledgee hereunder may, if an Event of Default has
occurred and is continuing, without notice, be registered in the name of Pledgee
or its nominee, and Pledgee or its nominee may thereafter without notice
exercise all voting and corporate rights at any meeting with respect to any
Pledge Entity and exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests as if it were the absolute owner thereof, including, without
limitation, the right to vote in favor of, and to exchange at its discretion any
and all of the Pledged Interests upon the merger, consolidation, reorganization,
recapitalization or other readjustment with respect to any Pledge Entity or upon
the exercise by any Pledge Entity, the Pledgor or Pledgee of any right,
privilege or option pertaining to any of the Pledged Interests, and in
connection therewith, to deposit and deliver any and all of the Pledged
Interests with any committee, depository, transfer agent, registrar or other
designated agency upon such terms and conditions as Pledgee may reasonably
determine, all without liability except to account for property actually
received by Pledgee, but Pledgee shall have no duty to exercise any of the
aforesaid rights, privileges or options and shall not be responsible for any
failure to do so or delay in so doing.

 

7. Remedies. Upon the occurrence and during the continuance of an Event of
Default, Pledgee may exercise in respect of the Pledged Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party under the Uniform Commercial Code
(“UCC”) of the jurisdiction applicable to the affected Pledged Collateral from
time to time. Without limiting the foregoing, Pledgee may, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
the Pledgor or any other person or entity (all and each of which demands,
advertisements and/or notices are hereby expressly waived), upon the occurrence
and during the continuance of an Event of Default forthwith collect, receive,
appropriate and realize upon the Pledged Collateral, or any part thereof, and/or
may forthwith date and otherwise fill in the blanks on any assignments separate
from certificates or stock power or otherwise sell, assign, give an option or
options to purchase, contract to sell or otherwise dispose of and deliver said
Pledged Collateral, or any part thereof, in one or more portions at one or more
public or private sales or dispositions, at any exchange or broker’s board or at
any of Pledgee’s offices or elsewhere upon such terms and conditions as Pledgee
may deem advisable and at such prices as it may deem best, for any combination
of cash and/or securities or other property or on credit or for future delivery
without assumption of any credit risk, with the right to Pledgee upon any such
sale, public or private, to purchase the whole or any part of said Pledged
Collateral so sold, free of any right or equity of redemption in Pledgor, which
right or equity is hereby expressly waived or released. Pledgee shall apply the
net proceeds of any such collection, recovery, receipt, appropriation,
realization, sale or disposition, after deducting all costs and expenses of
every kind incurred therein or incidental to the safekeeping of any and all of
the Pledged Collateral or in any way relating to the rights of Pledgee
hereunder, including reasonable attorneys’ fees and legal expenses, to the
payment, in whole or in part, of the Obligations, in such order as Pledgee may
elect. The Pledgor shall remain liable for any deficiency remaining unpaid after
such application. Only after so paying over such net proceeds and after the
payment by Pledgee of any other amount required by any provision of law,
including, without limitation, Section 9-608 of the UCC, need Pledgee account
for the surplus, if any, to the Pledgor. The Pledgor agrees that Pledgee need
not give more than ten (10) days’ notice of the time and place of any public
sale or of the time after which a private sale or other intended disposition is
to take place and that such notice is reasonable notification of such matters.
No notification need be given to the Pledgor if it has signed after default a
statement renouncing or modifying any right to notification of sale or other
intended disposition. Notwithstanding any provision in any operating agreement
or shareholder agreement of any issuer of the Pledged Collateral or the Delaware
Limited Liability Company Act or any applicable laws to the contrary, the
undersigned constituting all of the members and/or shareholders of each issuer
hereby acknowledge that such member and/or shareholder, as applicable, may
pledge to the Agent all of such member’s and/or shareholder’s right, title and
interest in such issuer, and upon foreclosure the successful bidder (which may
include the Agent) will be deemed admitted as a member and/or shareholder, as
applicable, of such issuer, and will automatically succeed to all of such
pledged right, title and interest, including without limitation such members’
and/or shareholder’s limited liability company and equity interests, right to
vote and participate in the management and business affairs of the issuer, right
to a share of the profits and losses of the issuer and right to receive
distributions from the issuer.

 

  4 

   

 

8. No Disposition, Etc. Until the irrevocable payment in full, satisfaction or
expiration of the Notes, the Pledgor agrees that it will not sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Pledged Interests or any other Pledged Collateral, nor will the Pledgor
create, incur or permit to exist any pledge, lien, mortgage, hypothecation,
security interest, charge, option or any other encumbrance with respect to any
of the Pledged Interests or any other Pledged Collateral, or any interest
therein, or any proceeds thereof, except for the lien and security interest of
Pledgee provided for by this Agreement and the Security Agreement and Permitted
Encumbrance, as defined in the Purchase Agreement.

 

9. Sale of Pledged Interests.

 

(a) The Pledgor recognizes that Pledgee may be unable to effect a public sale or
disposition (including, without limitation, any disposition in connection with a
merger of a Pledge Entity) of any or all the Pledged Interests by reason of
certain prohibitions contained in the Securities Act, and applicable state
securities laws, but may be compelled to resort to one or more private sales or
dispositions thereof to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof. The
Pledgor acknowledges and agrees that any such private sale or disposition may
result in prices and other terms (including the terms of any securities or other
property received in connection therewith) less favorable to the seller than if
such sale or disposition were a public sale or disposition and the Pledgor
agrees that it is not commercially unreasonable for Pledgee to engage in any
such private sales or dispositions under such circumstances. Pledgee shall be
under no obligation to delay a sale or disposition of any of the Pledged
Interests in order to permit the Pledgor or a Pledge Entity to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Pledgor or a Pledge Entity would agree to do so.

 

(b) The Pledgor further agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make such sales or dispositions of the
Pledged Interests valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sales or dispositions, all at such
Pledgor’s expense; provided that the Pledgor shall have any obligation to
register the Pledged Interests as securities under the Securities Act or the
applicable state securities laws solely by virtue of this Section 9(b). The
Pledgor further agrees that a breach of any of the covenants contained in
Sections 4, 5(a), 5(b), 8, 9 and 24 will cause irreparable injury to Pledgee and
that Pledgee has no adequate remedy at law in respect of such breach and, as a
consequence, agrees, without limiting the right of Pledgee to seek and obtain
specific performance of other obligations of the Pledgor contained in this
Agreement, that each and every covenant referenced above shall be specifically
enforceable against the Pledgor, and the Pledgor hereby waives and agrees not to
assert any defenses against an action for specific performance of such
covenants.

 

  5 

   

 

(c) The Pledgor further agrees to indemnify and hold harmless the Purchasers,
Pledgee and their respective successors and assigns, their respective officers,
directors, employees, attorneys and agents, and any person or entity in control
of any thereof, from and against any loss, liability, claim, damage and expense,
including, without limitation, legal fees and expenses (in this paragraph
collectively called the “Indemnified Liabilities”), under federal and state
securities laws or otherwise insofar as such Indemnified Liability (i) arises
out of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in any registration statement, prospectus or offering
memorandum or in any preliminary prospectus or preliminary offering memorandum
or in any amendment or supplement to any thereof or in any other writing
prepared by the Pledgor in connection with the offer, sale or resale of all or
any portion of the Pledged Collateral unless such untrue statement of material
fact was provided by Pledgee, in writing, specifically for inclusion therein, or
(ii) arises out of or is based upon any omission or alleged omission to state
therein a material fact required to be stated or necessary to make the
statements therein not misleading, such indemnification to remain operative
regardless of any investigation made by or on behalf of Pledgee or any successor
thereof, or any person or entity in control of any thereof. In connection with a
public sale or other distribution, the Pledgor will provide customary
indemnification to any underwriters, their successors and assigns, officers and
directors and each person or entity who controls any such underwriter (within
the meaning of the Securities Act). If and to the extent that the foregoing
undertakings in this paragraph may be unenforceable for any reason, the Pledgor
agrees to jointly and severally make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. The obligations of the Pledgor under this paragraph (c) shall
survive any termination of this Agreement.

 

(d) The Pledgor further agrees not to exercise any and all rights of subrogation
it may have against a Pledge Entity upon the sale or disposition of all or any
portion of the Pledged Collateral by Pledgee pursuant to the terms of this
Agreement until the termination of this Agreement in accordance with Section 11
below.

 

10. No Waiver; Cumulative Remedies. Pledgee shall not by any act, delay,
omission or otherwise be deemed to have waived any of its remedies hereunder,
and no waiver by Pledgee shall be valid unless in writing and signed by Pledgee,
and then only to the extent therein set forth. A waiver by Pledgee of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Pledgee would otherwise have on any further occasion. No
course of dealing between the Pledgor and Pledgee and no failure to exercise,
nor any delay in exercising on the part of Pledgee or the Purchasers of, any
right, power or privilege hereunder or under the other Transaction Documents
shall impair such right or remedy or operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law or in the Purchase Agreement.

 

11. Termination. This Agreement and the liens and security interests granted
hereunder shall terminate and Pledgee, at the Pledgor’s sole cost and expense,
shall return any Pledged Interests or other Pledged Collateral then held by
Pledgee in accordance with the provisions of this Agreement to Pledgor upon the
full and complete performance and indefeasible satisfaction of all of the Notes
(including, without limitation, the indefeasible payment in full in cash of all
obligations under such Notes) and (ii) with respect to which claims have been
asserted by Pledgee and/or Purchasers.

 

12. Possession of Collateral. Beyond the exercise of reasonable care to assure
the safe custody of the Pledged Interests in the physical possession of Pledgee
pursuant hereto, neither Pledgee, nor any nominee of Pledgee, shall have any
duty or liability to collect any sums due in respect thereof or to protect,
preserve or exercise any rights pertaining thereto (including any duty to
ascertain or take action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to the Pledged Collateral and any
duty to take any necessary steps to preserve rights against any parties with
respect to the Pledged Collateral), and shall be relieved of all responsibility
for the Pledged Collateral upon surrendering them to the Pledgor. The Pledgor
assumes the responsibility for being and keeping itself informed of the
financial condition of a Pledge Entity and of all other circumstances bearing
upon the risk of non-payment of the Obligations, and Pledgee shall have no duty
to advise the Pledgor of information known to Pledgee regarding such condition
or any such circumstance. Pledgee shall have no duty to inquire into the powers
of a Pledge Entity or its officers, directors, managers, members, partners or
agents thereof acting or purporting to act on its behalf.

 

  6 

   

 

13. Taxes and Expenses. The Pledgor will jointly and severally pay to Pledgee
within the Applicable Time Frame (as hereafter defined) (a) any taxes (excluding
income taxes, franchise taxes or other taxes levied on gross earnings, profits
or the like of Pledgee) payable or ruled payable by any Governmental Authority
(as defined in the Security Agreement) in respect of this Agreement, together
with interest and penalties, if any, and (b) all expenses, including the fees
and expenses of counsel for Pledgee and of any experts and agents that Pledgee
may incur in connection with (i) the administration, modification or amendment
of this Agreement, (ii) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Pledged Collateral, (iii)
the exercise or enforcement of any of the rights of Pledgee hereunder, or (iv)
the failure of Pledgor to perform or observe any of the provisions hereof. For
purposes hereof, the term “Applicable Time Frame” means the earlier of (a) ten
(10) days after Pledgee’s written demand for such payment and (b) the date set
forth in Pledgee’s written demand for such payment if such payment is required
to be made by Pledgee prior to the ten (10) day period referred to in the
foregoing clause “(a).”

 

14. Pledgee Appointed Attorney-In-Fact. The Pledgor hereby irrevocably appoints
Pledgee as such Pledgor’s attorney-in-fact, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor or otherwise, from time to
time in Pledgee’s discretion, to take any action and to execute any instrument
that Pledgee deems reasonably necessary or advisable to accomplish the purposes
of this Agreement, including, without limitation, to receive, endorse and
collect all instruments made payable to such Pledgor representing any dividend,
interest payment or other distribution in respect of the Pledged Collateral or
any part thereof and to give full discharge for the same, when and to the extent
permitted by this Agreement; provided that the power of attorney granted
hereunder shall only be exercised by Pledgee after the occurrence and during the
continuance of an Event of Default.

 

15. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing by registered or
certified mail a copy thereof to such party at the address for such notices to
it under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof five (5) business days after
the mailing thereof. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. Notwithstanding
the foregoing, the Pledgee may enforce its rights and remedies in any other
jurisdiction applicable to the Pledged Collateral. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

16. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which together shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile, .pdf or
similar electronically transmitted signature shall be considered due execution
and shall be binding upon the signatory thereto with the same force and effect
as if the signature were an original signature.

 

17. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

18. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

  7 

   

 

19. ENTIRE AGREEMENT; AMENDMENTS. THIS AGREEMENT, TOGETHER WITH THE OTHER
TRANSACTION DOCUMENTS, SUPERSEDES ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS
BETWEEN THE PLEDGOR, PLEDGEE, THEIR AFFILIATES AND PERSONS ACTING ON THEIR
BEHALF WITH RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT,
TOGETHER WITH THE OTHER TRANSACTION DOCUMENTS AND THE OTHER INSTRUMENTS
REFERENCED HEREIN AND THEREIN, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS
SPECIFICALLY SET FORTH HEREIN OR THEREIN, NEITHER THE PLEDGEE NOR THE PLEDGOR
MAKES ANY REPRESENTATION, WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH
MATTERS. AS OF THE DATE OF THIS AGREEMENT, THERE ARE NO UNWRITTEN AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS DISCUSSED HEREIN. EXCEPT AS SET
FORTH IN SECTION 2(A) HEREOF, NO PROVISION OF THIS AGREEMENT MAY BE AMENDED,
MODIFIED OR SUPPLEMENTED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY THE
PLEDGOR AND PLEDGEE.

 

20. Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, the Purchase Agreement, in the case
of communications to the Agent, directed to the notice address set forth in the
Security Agreement.

 

21. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. Pledgor shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of
Pledgee. Pledgee may assign its rights hereunder without the consent of Pledgor,
in which event such assignee shall be deemed to be Pledgee hereunder with
respect to such assigned rights.

 

22. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.

 

23. Survival. All representations, warranties, covenants and agreements of
Pledgor and Pledgee shall survive the execution and delivery of this Agreement.

 

24. Further Assurances. The Pledgor agrees that it will, at any time and from
time to time upon the written request of Pledgee, execute and deliver all
assignments separate from certificates or stock powers, financing statements and
such further documents and do such further acts and things as Pledgee may
reasonably request consistent with the provisions hereof in order to carry out
the intent and accomplish the purpose of this Agreement and the consummation of
the transactions contemplated hereby.

 

25. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

26. Pledgee Authorized. The Pledgor hereby authorizes Pledgee to file one or
more financing or continuation statements and amendments thereto (or similar
documents required by any laws of any applicable jurisdiction) relating to all
or any part of the Pledged Interests or other Pledged Collateral without the
signature of such Pledgor.

 

27. Pledgee Acknowledgement. The Pledgor acknowledges receipt of an executed
copy of this Agreement. The Pledgor waives the right to receive any amount that
it may now or hereafter be entitled to receive (whether by way of damages, fine,
penalty, or otherwise) by reason of the failure of the Pledgee to deliver to the
Pledgor a copy of any financing statement or any statement issued by any
registry that confirms registration of a financing statement relating to this
Agreement.

 

28. Agent. The terms and provisions of Section 5.11 of the Security Agreement
which set forth the appointment of the Pledgee as Agent and the indemnifications
to which the Agent is entitled are hereby incorporated by reference herein as if
fully set forth herein.

 

[Signature Page Follows]

 

  8 

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered by their duly authorized officers on the date first
above written.

 

  PLEDGOR:         oncbiomune pharmaceuticals, inc., a Nevada corporation      
  By                           Name: Jonathan F. Head   Title: Chief Executive
Officer         PLEDGEE:         Cavalry Fund I LP, a Delaware limited
partnership, in its capacity as agent for the Purchasers         By:   Name:    
Title:  

 

   

   

 

ACKNOWLEDGEMENT

 

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Pledge Agreement, (ii) waives any rights or requirement at any time
hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Pledged Interests (as defined therein) in the name of
Pledgee or its nominee or the exercise of voting rights by Pledgee and (iii)
agrees promptly to note on its books and records the grant of the security
interest in the stock or other equity interests of the undersigned as provided
in such Pledge Agreement.

 

Dated: November 18, 2016

 

ONCBIOMUNE, INC., a Louisiana corporation       By:     Name: Jonathan F. Head  
Title: President  

 

 

   

   

 

EXHIBIT A
to Pledge Agreement

 

Description of Pledged Interests or Units

 



Pledgor  Name of Pledged Entity  Class  Stock or Unit Certificate No.  
Percentage of Units Held by Pledgor  ONCBIOMUNE PHARMACEUTICALS, INC., 
ONCBIOMUNE, INC.,  Common Stock       100% a Nevada corporation  a Louisiana
corporation             

 

   

   

 

EXHIBIT B
to Pledge Agreement

 

Addendum to Pledge Agreement

 

The undersigned, being the Pledgor pursuant to that certain Pledge Agreement
dated as of November 18, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Pledge Agreement”) in favor of Cavalry Fund I
LP, a Delaware limited partnership, as Agent (“Pledgee”), by executing this
Addendum, hereby acknowledges that Pledgor has acquired and legally and
beneficially owns all of the issued and outstanding [ shares of capital stock ]
of [__________________, a _______ [corporation /other entity] ] (“Company”)
described below (the “Shares”). Pledgor hereby agrees and acknowledges that the
Shares shall be deemed Pledged Interests pursuant to the Pledge Agreement.
Pledgor hereby represents and warrants to Pledgee that (i) all of the [capital
stock / type of interest] of the Company now owned by Pledgor is presently
represented by the certificates listed below, which certificates, with undated
assignments separate from certificate or stock powers duly executed in blank by
Pledgor, are being delivered to Pledgee, simultaneously herewith (or have been
previously delivered to Pledgee), and (ii) after giving effect to this addendum,
the representations and warranties set forth in Section 3 of the Pledge
Agreement are true, complete and correct as of the date hereof.

 

Pledged Interests

 



Name of the Pledged Entity   Class of Equity Interest   Certificate No.  
Percentage of Units Held by Pledgor              

 

IN WITNESS WHEREOF, Pledgor has executed this Addendum this _____ day of ______.

 

 ONCBIOMUNE PHARMACEUTICALS, INC.     By:                                    
 Name:   Title: 

 

   

   



 

